        Case 3:19-md-02918-MMC Document 252 Filed 08/12/20 Page 1 of 7

  ZELLE LLP                                        MORGAN, LEWIS & BOCKIUS LLP
  ROBINS KAPLAN LLP                                BAKER MCKENZIE LLP
  CUNEO GILBERT & LaDUCA, LLP                      HUNTON ANDREWS KURTH LLP
  LARSON • KING, LLP

August 12, 2020

VIA ECF FILING
The Honorable Maxine M. Chesney
United States District Court
Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102

       Re:     In re: Hard Disk Drive Suspension Assemblies Antitrust Litigation, No. 19-md-
               02918-MMC – Joint Letter Brief Regarding Deposition Protocol Disputes

Dear Judge Chesney,

        Pursuant to the Court’s Order Regarding Submission Of Deposition Protocol Disputed
Issues To Court By Joint Letter Brief (ECF No. 251), End-User and Reseller Plaintiffs
(“Plaintiffs”) and Defendants respectfully submit their respective positions on the following
disputed provisions of their proposed deposition protocol: (1) deposition location of foreign-based
witnesses; and (2) length of foreign language depositions translated into English. The Seagate
Plaintiffs take no position on these two issues. The parties have engaged in extensive, good faith
negotiations, and have reached agreement on the vast majority of provisions. The shaded
provisions in the deposition protocol attached as Exhibit 1 set forth the parties’ alternative
proposals on the disputed issues.

   A. Location of Foreign-based Witness Depositions

       Plaintiffs’ Position: Plaintiffs submit that foreign-based witness depositions should “take
place in the Northern District of California, unless the foreign witness shows that it is more
appropriate to have the deposition take place outside the United States.” Ex. 1 at p. 7. Plaintiffs’
provision is consistent with well-established practice in antitrust cases in this District.

       Notwithstanding Defendants’ concerns over travel restrictions and health risks, the
disputed provision does not apply during the COVID-19 pandemic. The protocol specifically
acknowledges that the means and locations of depositions may need to be changed, and provides
procedures for depositions taken by videoconference in light of the pandemic. Ex. 1 at p. 1 & §VI.
Instead, the disputed provision pertains to in-person depositions after the present health crisis has
passed and travel restrictions are lifted.

        Courts regularly require foreign witnesses to travel to the United States for depositions to
minimize expense and inconvenience, and allow for court intervention when necessary. Carson
Cheng v. AIM Sports, Inc., 2011 WL 13177134, at *1 (C.D. Cal. May 4, 2011); In re Vitamin
Antitrust Litig., 2001 WL 35814436, at *4-5 (D.D.C. Sept. 11, 2001). Courts in the vast majority
of antitrust cases in the Northern District have ordered that depositions presumptively be taken
        Case 3:19-md-02918-MMC Document 252 Filed 08/12/20 Page 2 of 7

Honorable Maxine M. Chesney
Page 2

here, or expressed such a preference. Ex. 2 ¶5 (SRAM, M:07-cv-01819-CW); Ex. 3 §V (TFT-LCD,
M:07-1827 SI); Ex. 4 §VI (CRT, 3:07-cv-05944-SC); Ex. 5 (Doc. No. 707) ¶1 (ODD, 3:10-md-
02143-RS); Capacitors, 2016 WL 11281272, at *2 (N.D. Cal. Feb. 24, 2016); Ex. 6 §III.B (Lithium
Ion Batteries, 13-MD-02420 YGR DMR (“LIB”)). This is consistent with the Federal Rules,
which do not limit the location of party depositions but instead permit the noticing party to
designate the location. Fed. R. Civ. P. 30(b)(1); Carson Cheng, 2011 WL 13177134, at *1 (“[T]he
deposition of a party may be noticed wherever the deposing party designates, subject to the Court’s
power to grant a protective order.”).

        The lesser burden and expense associated with a domestic deposition strongly militates in
favor of taking foreign witness depositions in the United States. See Carson Cheng, 2011 WL
13177134, at *1 (“[T]he cost for all the parties and counsel to travel to either China or Hong Kong
to conduct this deposition would far exceed what it would cost for a single person to travel to
Irvine.”); Vitamin, 2001 WL 35814436, at *4 (“[T]he expense and burden of taking depositions in
Europe and Japan far outweigh those entailed by requiring defendants’ witnesses to travel to the
United States”). The TFT-LCD court ordered depositions of foreign witnesses to take place in the
Northern District “to minimize the expense and inconvenience to parties, witnesses, and counsel
….” Ex. 3 at 6. Similar consideration was given in CRT, SRAM, and other courts. Ex. 2 ¶5; Ex.
4 §VI; SHM Int’l Corp. v. Chant Heat Energy Sci. & Tech. (Zhongshan) Co., 2015 WL 11404609,
at *2 (N.D. Ga. July 29, 2015); Custom Form Mfg., Inc. v. Omron Corp., 196 F.R.D. 333, 337-38
(N.D. Ind. 2000).

        Defendants’ proposal—requiring that depositions of foreign witnesses take place within 50
miles of the witness’s home or place of employment, or alternatively in Taiwan, Hong Kong, or
Thailand (but only for 30(b)(1), not 30(b)(6)) witnesses)—would create additional, unnecessary
burden and expense. It would require at least six lawyers (counsel for End Users, Resellers,
Seagate, TDK, and both firms representing NHK) and likely other individuals (interpreters, court
reporters, and videographers) to travel abroad. Clearly, the burden of six or more attorneys
traveling to Asia for depositions would be far greater than having one witness travel to California.

        Defendants and their executives cannot complain about having to travel to the U.S. to
testify. As the Vitamin court explained, “there are considerable efficiencies to be gained by
ordering depositions here that outweigh the burdens imposed by requiring defendants’ 30(b)(6)
witnesses and managing agents to miss work because of travel time.” 2001 WL 35814436, at *5.
See Fenerjian v. Nong Shim Co., Ltd, 2016 WL 1019669, at *3 (N.D. Cal. Mar. 15, 2016) (ordering
depositions in San Francisco over assertions that travel would unduly burden deponents due to
“childcare responsibilities, work, medical treatment, and financial burden of missing work”).
Moreover, Defendants concede they were part of the conspiracy, and TDK agreed to cooperate to
avoid prison and fines. Any inconvenience is a consequence of Defendants’ own misconduct.

        Holding foreign witness depositions in the Northern District will result in less logistical
burden and attorney time, as well as lower travel, food, and lodging costs—all of which would be
borne by clients and class members. This is particularly true given that counsel for Defendants,
End Users, and Seagate have offices in the Northern District who are more than capable of taking
and defending these depositions. Defendants downplay the convenience of counsel, but courts
routinely consider the “location of counsel for the parties in the forum district” as a primary factor
in determining the location for depositions. See, e.g., Cadent Ltd. v. 3M Unitek Corp., 232 F.R.D.
        Case 3:19-md-02918-MMC Document 252 Filed 08/12/20 Page 3 of 7

Honorable Maxine M. Chesney
Page 3

625, 629 (C.D. Cal. 2005); Custom Form, 196 F.R.D. at 337 (“[T]ravel expenses of the deponents
are not the only relevant expenses considered in determining the site of a deposition. The travel
expense of counsel is also relevant.”). Further, depositions in the Court’s time zone provide
convenience for court supervision, as opposed to an opposite time zone with no overlapping
business hours, where it will be difficult to obtain real time Court supervision. See id.; Vitamin,
2001 WL 35814436 at *5.

        Under Plaintiffs’ provision, depositions of foreign witnesses who (1) recently or frequently
traveled to the U.S. for business or otherwise, (2) had managerial responsibility, or (3) are 30(b)(6)
designees will generally take place in the Northern District. These considerations are consistent
with other Northern District deposition protocols including SRAM, Ex. 2 ¶5, and TFT-LCD, Ex. 3
§V, and case law in general. See Cadent, 232 F.R.D. at 629 (considering “whether the persons
sought to be deposed often engage in travel for business purposes” in ordering depositions away
from corporation’s principal place of business); In Honda Am. Motor Co., Inc. Dealership
Relations Litig., 168 F.R.D. 535 (D. Md. 1996) (foreign nationals who are managing agents of a
corporate defendant may be required to travel to the U.S. for deposition). Defendants’ citation to
Transpacific is off-point, because plaintiffs there failed to show that the specific witnesses were
managing agents who could be ordered to testify in the U.S.

        Plaintiffs’ proposal also would allow a foreign-based witness to show that “that it is more
appropriate to have the deposition take place outside the United States.” Ex. 1 at p. 7. The parties
will take into account extenuating circumstances, such as the health of a witness, or other strong
justifications for requiring a deposition to take place abroad. This is consistent with Merianos,
cited by Defendants, which ordered depositions to take place abroad where one witness did not
have a passport and the other was nursing an infant.

        Defendants’ Position: “A corporate officer or employee’s deposition ‘should usually take
place at the corporation’s principal place of business or, as other courts have held, at his place of
business or employment.’” James Brooks Co., Inc. v. Lloyd’s London, No. Civ-F-05-0849, 2006
U.S. Dist. LEXIS 57183, at *8 (E.D. Cal. Jul. 31, 2006) (quoting Philadelphia Indem. Ins. v. Fed.
Ins. Co., 215 F.R.D. 492, 495 (E.D. Pa. 2003)). Consistent with this presumption, courts have
declined to require that witnesses located outside the United States travel to the United States to
be deposed, even in antitrust class actions. E.g., Ex. 7 ¶ 12 (In re Packaged Seafood Products
Antitrust Litig., No. 15 MD 2670; Ex. 8 ¶ III.B (In re Lithium Ion Batteries Antitrust Litigation);
In re Transpacific Passenger Air. Transp. Litig., No. 07 Civ. 5634, 2013 WL 6730165, at *2 (N.D.
Cal. Dec. 20, 2013). The defendants here have their principal places of business in Japan,
Thailand, Hong Kong and China in addition to the United States. Particularly in these
unprecedented times when travel remains restricted, poses serious health risks, and can require
quarantines, it is not appropriate to require that every individual affiliated with a Defendant travel
to the Northern District of California for a deposition. 1



1
 Plaintiffs rely on Apple v. Samsung regarding the length of interpreted depositions. See infra
Section B. However, that case required that the deposition of two individuals in question take
place in Suwon, Korea, where they worked. See Apple Inc. v. Samsung Elecs. Co., No. 12
Civ. 630, 2013 U.S. Dist. LEXIS 53409, at *20-21 (N.D. Cal. Apr. 12, 2013).
        Case 3:19-md-02918-MMC Document 252 Filed 08/12/20 Page 4 of 7

Honorable Maxine M. Chesney
Page 4

        Compelling defendants’ executives and employees located in Asia to travel to the United
States for depositions would create substantial burdens that are not justified. Each such executive
would need to be away from work for a week or more, with the flights to and from Asia each
taking at least a full day, followed by deposition preparation; and then depositions that, if cross-
noticed and translated, could take four days. Plaintiffs’ proposal would apply to all witnesses,
including those who do not regularly travel to the United States, and put the burden on the witness
to show why he or she should not be compelled to appear for a deposition in the United States.

        Plaintiffs argue that depositions should take place in the Northern District of California
primarily for their counsel’s convenience, so that counsel can avoid the cost and inconvenience of
traveling to Asia for depositions. Those arguments should not be given serious weight: “travel
for depositions is expected of litigators and the convenience of counsel is less compelling than any
hardship to . . . witnesses.” Merianos v. Merry Chance Indus. Ltd., No. V102357JSTFMOX, 2011
WL 13214089, at *2–3 (C.D. Cal. Aug. 8, 2011) (citation and internal quotation marks omitted).
The burden is reciprocal, and there is no justification for giving priority to the burdens of counsel
whose job it is to litigate the case over the burdens on Defendants’ executives.

        Nor is there any other justification for requiring the depositions of Defendants’ Asia-
resident executives to take place in the United States. Although Japan, where some of the
witnesses are located, requires depositions to be taken at a U.S. embassy or consulate, Defendants
have proposed that such depositions take place in Taiwan, Hong Kong or Thailand—where other
defendant employees are located and which do not have the same requirements, but which are
much closer and easier for travel from Japan. Indeed, cases that Plaintiffs rely on, including
Vitamins required depositions in the United States to overcome restrictions on taking depositions
in certain foreign countries. E.g., Vitamins, 2001 WL 3581443, at *6 (describing legal and
procedural impediments to taking depositions and concerns about affronting the sovereignty of
foreign countries). Here, however, there are no such concerns about taking depositions in the
countries Defendants have proposed. Additionally, unlike other cases in which deponents could
be located across the world, here, likely deponents are all located in the United States and Asia.
Thus, those depositions can be scheduled together to allow multiple depositions to be taken in a
single trip, which will further minimize potential burdens.

        Plaintiffs’ reliance on deposition protocols from other matters is misplaced. First, not all
class actions, let alone antitrust class actions, require that depositions be in the United States. For
example, in Transpacific Passenger Air Transportation Antitrust Litigation the court denied a
request that would have required a defendant to bring employees based in China and Japan to the
United States for deposition. No. 07 Civ. 5634, 2013 WL 6730165, at *3 (N.D. Cal. Feb. 20,
2013). Second, the matters Plaintiffs rely on generally involved a far larger number of plaintiff
classes, individual plaintiffs, and defendants. Here, there are only three groups of plaintiffs, and
two groups of defendants, so depositions should involve far fewer traveling counsel than were
involved in the cases Plaintiffs cite, many of which involved dozens of plaintiffs and defendants.
Indeed, Vitamins noted that one deposition involved 24 attorneys and another 25 attorneys. 2001
WL 3581443, at *4 n.17. And, unlike Carson Cheng v. AIM Sports, on which Plaintiffs rely,
counsel in this case will need to travel for depositions in the Northern District of California, just
as they would for depositions in Asia. 2011 WL 13177134, at *1. Lead counsel for both groups
of Defendants, interim lead counsel for Resellers, and lead counsel for Seagate are located in
Washington, DC, and they would need to travel cross-country for any deposition in the Northern
        Case 3:19-md-02918-MMC Document 252 Filed 08/12/20 Page 5 of 7

Honorable Maxine M. Chesney
Page 5

District of California. Third, Plaintiffs overstate the requirements of some of the deposition
protocols they rely on. For example, the deposition protocol in ODD merely said that the parties
should consider whether to conduct depositions of foreign witnesses in the United States. Ex. 5
(Doc. No. 707) ¶1. Defendants will, of course do so, but should not be compelled to bring every
witness to the United States, especially given the concerns that COVID-19 presents for travel.
Fourth, Plaintiffs have not even agreed to pay for costs of travel, including lodging and food, for
deponents to attend deposition in the United States, as was the case in multiple of the matters on
which they rely. E.g., Vitamins, 2001 WL 3581443, at *11.

       Simply put, in the current climate, it is not reasonable to insist that every witness affiliated
with a Defendant travel to the United States for deposition.

    B. Time Length of Foreign Language Depositions

         Plaintiffs’ Position: Plaintiffs propose that “deposition time limits shall be extended to a
ratio of 14 hours for every 7 (or multiplied by 2),” if an interpreter is used for all or nearly all of a
percipient witness or Rule 30(b)(6) deposition. Ex. 1 at p. 15. Doubling deposition hours when
an interpreter is necessary is well-accepted in most antitrust class actions involving international
cartels in the Northern District. SRAM, Ex. 2 ¶8; TFT-LCD, Ex. 3 §I.D; CRT, Ex. 4 §II.D; ODD,
Ex. 5 (Doc. No. 1002) §IV.D; LIB, Ex. 6 §IV.D (all doubling time for translated depositions).
Capacitors and Resistors, which Defendants cite, are outliers. Non-antitrust cases in the Northern
District also adhere to the double-time standard. See Artec Grp., Inc. v. Klimov, 2017 WL
9614086, at *1 (N.D. Cal. Aug. 4, 2017); Apple Inc. v. Samsung Elecs. Co., 2013 WL 1563253, at
*3 (N.D. Cal. Apr. 12, 2013).

        Experience in other antitrust cases demonstrates that a translated seven-hour deposition
likely will take 14 hours of record time. First, each question and answer must be stated twice.
Second, interpreter and check-interpreter objections and colloquy will take up additional record
time without substantive examination occurring. Third, questions frequently need to be re-
formulated or restated to address witness confusion that stems from translation imperfections and
lack of literal translations of certain words—which may be proliferated here by technical terms
used within the HDD industry. Contrary to Defendants’ assertion, natural pauses and exhibit
review do not account for two hours of record deposition time.

        Defendants’ proposed multiplier of 1.7, or only 12 total hours of record time for a seven-
hour deposition, is simply insufficient. It would prejudice Plaintiffs by substantially reducing the
time permitted under the Federal Rules. Moreover, while Defendants suggest that TDK or NHK
may examine a co-conspirator witness for 3-6 hours, experience shows that such co-defendant
examinations rarely occur, if ever. Even if Defendants do so here, that should not reduce the time
for Plaintiffs to take testimony necessary to establish their case.

       Defendants’ Position: Defendants agree translated depositions should be extended but
disagree about the length of the extension. In Clause VII-E, Plaintiffs seek to double the time for
such depositions (e.g., from 7 to 14 hours), and Defendants seek to lengthen such depositions by
1.71 times (e.g., from 7 to 12 hours). To be clear, this is not a dispute about 2 hours. Because
other provisions in the protocol further lengthen depositions to accommodate cross-noticing and
        Case 3:19-md-02918-MMC Document 252 Filed 08/12/20 Page 6 of 7

Honorable Maxine M. Chesney
Page 6

multiple-party questioning, Clause VII-E acts as a multiplier that can result in absurdly long
depositions.

        For example, for a deposition of a defendant cross-noticed by all plaintiffs and the co-
defendant, a deponent needing a translator could sit for as long as 27 hours under plaintiffs’
proposal (compared to a maximum of 23.1 hours under Defendants’ proposal). That would be 20
hours longer than the presumptive 7-hour length under Federal Rule of Civil Procedure 30(d)(1).
Plaintiffs’ proposal on time would push nearly every deposition into three days, and many into
four, imposing undue burden on the parties and, in particular, on the deponent.

        Recent deposition protocols in the Northern District of California are consistent with
Defendants’ proposal. See Capacitors Discovery Limits Order, Ex. 9 at 2 (“Depositions conducted
in English shall be limited to 7 hours each. Depositions for which interpreters are used shall be
limited to 12 hours each.”); Resistors Discovery Limits Order, Ex. 10 at 2 (same).

        Moreover, when courts have ruled on this issue outside of a stipulated protocol, they have
found that a more limited amount of time for foreign-language depositions is reasonable. See, e.g.,
In re Takata Airbag Prods. Liab. Litig., No. 15-2599, 2016 U.S. Dist. LEXIS 133736, at *117-20
(S.D. Fla. Sep. 8, 2016) (rejecting claims that deposition time must be doubled simply because
“the translation process involves repeating each question, objection, and answer” and instead
ordering translated deposition to have a “presumptive limit of 10 hours per foreign language
deposition[.]”); Enplas Display Device Corp. v. Seoul Semiconductor Co., No. 13-cv-05038 NC,
2014 U.S. Dist. LEXIS 199947, at *8-9 (N.D. Cal. June 9, 2014) (“The Court rescinds the case
management order permitting two-day depositions for deponents not testifying in English. The
ordinary limits (one day, no more than seven hours) will apply to all witnesses.”).

        A 1.71 multiplier should provide ample time to secure testimony using an interpreter. Far
less than all of the record time in a deposition is spent speaking that would require translation. For
instance, there is a natural pause between each question and answer as the deponent considers his
or her response and the questioner considers his or her question; and deponents and counsel will
need to take time—which does not require translation—to review exhibits presented in the
deposition. Consequently, even if translation of testimony takes the same amount of time as the
foreign language testimony, that would not justify doubling the deposition time.

        Plaintiffs’ cited cases are inapposite. Artec Group and Apple place a 14-hour limitation on
depositions. The SRAM and ODD Protocols Plaintiffs cite (see Exs. 3 & 5) only allow a maximum
deposition time of 14 hours. The CRT and LIB protocols (see Exs. 4 & 6) double time and expand
hours but only to accommodate significantly different interests. The CRT protocol at § 2(C), limits
“the Direct/Indirect Purchaser Plaintiffs” to seven hours and only expands time for state attorneys
general and opt out plaintiffs. Id.; see Ex. 6 § II.E. In this case there is no direct purchaser class,
no opt outs, and no state attorneys general who have intervened. If the maximum time for any
translated deposition were more limited, that might have presented a different situation.

        To accommodate multiple questioners where translators are used, Defendants have been
exceptionally reasonable in agreeing to up to 23 hours for a single deposition. At some point,
further hours become abusive to the deponent. Defendants respectfully ask the Court to adopt
Defendants’ proposal.
        Case 3:19-md-02918-MMC Document 252 Filed 08/12/20 Page 7 of 7

Honorable Maxine M. Chesney
Page 7



Respectfully submitted,

 /s/ Christopher T. Micheletti                       /s/ Mark H. Hamer
Christopher T. Micheletti                            Mark H. Hamer
ZELLE LLP                                            BAKER MCKENZIE LLP

                                                      /s/ Craig Y. Lee
Aaron M. Sheanin                                     Craig Y. Lee
ROBINS KAPLAN LLP                                    HUNTON ANDREWS KURTH LLP

Interim Co-Lead Class Counsel for the End-User       Counsel for Defendants NHK Spring Co.,
Plaintiffs                                           Ltd., NHK International Corporation,
                                                     NHK Spring (Thailand) Co., Ltd., NAT
                                                     Peripheral (Dong Guan) Co., Ltd.,, NAT
                                                     Peripheral (H.K.) Co., Ltd. and NHK
                                                     Spring Precision (Guangzhou) Co, Ltd.


 /s/ Victoria Sims                                    /s/ J. Clayton Everett, Jr.
Victoria Sims                                        J. Clayton Everett, Jr.
CUNEO GILBERT & LADUCA, LLP                          MORGAN, LEWIS & BOCKIUS LLP

Shawn M. Raiter                                      Counsel for Defendants TDK Corporation,
LARSON • KING, LLP                                   Hutchinson Technology Inc., Headway
                                                     Technologies, Inc., Magnecomp Precision
Interim Co-Lead Class Counsel for the Reseller       Technology Public Co., Ltd., and SAE
Plaintiffs                                           Magnetics (H.K.) Ltd.




Enclosures
                                 ATTORNEY ATTESTATION

       I, Christopher T. Micheletti, hereby attest, pursuant to Civil Local Rule 5-1(i)(3) of the
Northern District of California, that the concurrence to the filing of this document has been
obtained from each signatory hereto.
                                                      /s/ Christopher T. Micheletti
                                                     Christopher T. Micheletti

                                                    Interim Co-Lead Class Counsel for the End-
                                                    User Plaintiffs
